Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 18, 2022

                                      No. 04-22-00218-CR

                                  Runcie Kiran DOOKERAN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8069
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        The reporter’s record was originally due by May 24, 2022, but it was not filed. At this
time, this court has granted the court reporter two extensions of time totaling seventy-nine days,
making the record due by August 11, 2022. On August 16, 2022, the court reporter filed a third
notification requesting a thirty-day extension of time to file the record. We grant the court
reporter’s request for an extension, and we order the court reporter to file the record by
September 12, 2022. The court reporter is cautioned that no further requests for extensions of
time will be considered absent extraordinary circumstances. If the record is not filed within the
time provided, we may initiate contempt proceedings.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court